DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the tipping material layer" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 28, 30-34, 36-43, 45 and 46  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CONNER et al. (US 2012/0067360).


With respect to claim 27, CONNER et al. discloses an elongated cigarette that includes a smokable segment disposed at a lighting end, a mouth end segment opposed to the lighting end (Paragraphs [0020]; Figures 1 and ). The mouth end segment comprises a filter segment, 770, (Paragraph [0070]); a tobacco rod segment, 769 (Paragraph [0070]; Figure 7) disposed between the lighting end and the mouth end segments; a heat generating segment, 735, disposed downstream of the tobacco rod segment (Paragraphs [0070], [0071]; Figure 7) and comprises a fuel element extending therethrough (Figure 2; Paragraphs [0023], [0024], [0047]); an aerosol-generating system, 763, disposed downstream of the tobacco rod segment and upstream of the heat generating segment and comprising a beaded substrate disposed within a hollow cavity thereof (Paragraphs [0070], [0071], [0075], [0007], [0035]; Figure 7). A lamination of paper (i.e., more than one layer forming the overwrap) circumscribes each of the components of the elongated smoking article (Paragraphs [0040], [0072]-[0074]). Moreover, the overlapping layers include wrapping, 30 (Paragraph [0021]), wrapping 45 (Paragraph [0022]), wrapping 58 (Paragraph [0031]) along with the outer wrapping, 64 (Paragraph [0040]) that are laminated to wrapping, 72 and 78 (Paragraphs [0041]-[0042]). Between the aerosol generating segment and heat generating segment is a non-combustible (i.e., high-temperature resistant) spacer (Paragraphs [0038] and [0039]). The downstream direction is a direction from the mouth end to the lighting end. 
With respect to claims 28 and 30, CONNER et al. discloses that the beaded substrate comprises a plurality of beads or pellets formed from marmorized tobacco which at least partially fills the cavity (Paragraph [0025] and generate aerosol upon heating (Paragraph [0035], [0031] and [0032]). 
With respect to claim 31, CONNER et al. discloses that the beaded substrate includes mixtures (Paragraph [0060]) of beads, pellets or discrete small units of tobacco (Paragraph [0035]). 
With respect to claim 32, CONNER et al. discloses that the lamination of overlapping layers comprises an outer wrapping material layer and a heat conductive material layer disposed beneath the outer wrapping (Paragraphs [0072]-[0074]). 
With respect to claim 33, CONNER et al. discloses that the lamination further includes a tipping material layer, 778, disposed over the outer wrapping, 783 (Paragraphs [0070]-[0072]). 
With respect to claim 34, CONNER et al. discloses that the lamination comprises a tobacco wrapping material layer, 658, beneath the outer wrapping material, 664 (Paragraph [0069]; Figure 6). 

With respect to claim 36, CONNER et al. discloses that the heat conductive layer is positioned along the lamination corresponding to a location of the heat generating segment (Paragraph [0073]; Figure 7).
With respect to claim 37, the outer wrapping, 764, extends along a substantial length of the smoking article (Figure 7). 
With respect to claim 38, as seen in figure 6, the tobacco wrapping layer, 658, is positioned at a location of the tobacco rod segment, 669. 
With respect to claims 39 and 40, CONNER et al. discloses that the insulating and buffer material are the same. The insulating material is porous to allow oxygen to diffuse therethrough (i.e., allow air through) and comprises holes drilled therein (Paragraph [0059]). The direction along which the holes are drilled are considered the longitudinal extension of the airways. 
With respect to claim 41, CONNER et al. CONNER et al. discloses that the insulating and buffer material are the same, and that the spacer is formed of metal (Paragraph [0059]). All metals necessarily have a thermal conductivity, and thus the spacer of CONNER et al. is necessarily heat conductive. 
With respect to claim 42, CONNER et al. discloses that the smoking article comprises a plurality of tobacco rod segments, 169a and 169b, a plurality of heat generating segments, 1035a and 1035b, each heat generating segment located downstream of a corresponding tobacco rod segment (e.g., as indicated in the rejection of claim 27, the downstream direction is taken as the direction from the mouthpiece end, 1065a and 1065b, to the lighting end) and comprising a fuel rod element extending at least partially therethrough (See rejection of claim 27) (Figure 10); and a plurality of aerosol generating segments, 1055a and 1055b, each disposed between corresponding pairs of tobacco rods, 1069a and 1069b, (Paragraphs [0081]-[0084]) and heat generating segments. 
With respect to claim 43, CONNER et al. discloses that the aerosol generating segments comprises a beaded substrate disposed within a hollow cavity (Paragraphs [0070], [0071], [0074] and [0075]). 
With respect to claim 45, CONNER et al. discloses that between the aerosol generating segment and heat generating segments is a non-combustible (i.e., high-temperature resistant) spacer (Paragraphs [0038] and [0039]).
With respect to claim 46, CONNER et al. discloses a lamination of paper (i.e., more than one layer forming the overwrap) circumscribes each of the components of the elongated smoking article (Paragraphs [0040], [0072]-[0074]). Moreover, the overlapping layers include wrapping, 30 (Paragraph [0021]), wrapping 45 (Paragraph [0022]), wrapping 58 (Paragraph [0031]) along with the outer wrapping, 64 (Paragraph [0040]) that are laminated to wrapping, 72 and 78 (Paragraphs [0041]-[0042]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONNER et al. (US 2012/0067360).
With respect to claim 29, CONNER et al. discloses that the beads at least partially fill the hollow cavity (Paragraph [0035]). The scope of “at least partially fill” includes fully fill the cavity. While CONNER et al. does not explicitly disclose that the cavity is filled to this extent. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to fully fill the cavity with the beads, so that the greatest amount of aerosol can be provided in the cavity, and eventually to the user. 

__________________________________________________________________________
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONNER et al. (US 2012/0067360) in view of CROOKS et al. (US 2005/0066981).
With respect to claim 35, With respect to claim 35, CONNER et al. discloses that the lamination comprise a plug material wrap layer, 672, beneath  tipping paper, 678, (Paragraph [0069]; Figure 6). CONNER et al. does not explicitly disclose that the plug wrap abuts the outer wrapping.
CROOKS et al. discloses a filtered cigarette (Abstract). The filter is wrapped with a plug wrap, 26 (Paragraphs [0029]-[0030]; Figures 2 and 3). The plug wrap abuts the outer wrap, 16, and the tipping bacterial circumscribes both of the plug wrap and outer wrapping (Paragraphs [0029]-[0030]; Figures 2 and 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to abut the plug wrap and outer wrap of CONNER et al., as taught by CROOKS et al., so that the overall length of the cigarette is only as long as it needs to be. As such, the length of the tipping material may be shorter, ultimately saving material and costs when making the cigarette. 

_________________________________________________________________________
Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONNER et al. (US 2012/0067360) in view of ADAMS et al. (US 5,666,976)
With respect to claim 43, , CONNER et al. discloses that the smoking article comprises a plurality of tobacco rod segments, 169a and 169b, a plurality of heat generating segments, 1035a and 1035b, each heat generating segment located downstream of a corresponding tobacco rod segment (e.g., as indicated in the rejection of claim 27, the downstream direction is taken as the direction from the mouthpiece end, 1065a and 1065b, to the lighting end) and comprising a fuel rod element extending at least partially therethrough (See rejection of claim 27) (Figure 10); and a plurality of aerosol generating segments, 1055a and 1055b, each disposed between corresponding pairs of tobacco rods, 1069a and 1069b, (Paragraphs [0081]-[0084]) and heat generating segments. 
CONNER et al. does not explicitly disclose that the tobacco rod segments, heat generating segments and aerosol generating segments are arranged in alternating fashion. 
ADAMS et al. discloses a cigarette making method (Abstract). The method include placing the filter plugs and tobacco plugs in succession and wrapping the same in overwrap (Abstract) so as to produce a continuous rod that is later cut to form singular tobacco rods (Column 3, lines 45-65). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to form an initial rod having each part of the cigarette placed repeatedly in succession (i.e., a plurality of tobacco rod segments, heat generating segments and a plurality of aerosol generating segments of CONNER et al. placed in repeated succession) and then wrapped, as taught by ADAMS et al. so that the tobacco rod can be made continuously and then cut to individual components later. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        20